         Case 5:17-cv-01002-D Document 78 Filed 10/08/18 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

PATRICK PETE STOVER, ET AL.,

                       Plaintiffs,
v.                                                NO. 5:17-cv-01002-HE

STATE FARM FIRE AND CASUALTY
COMPANY,

                       Defendant.



     TO EXCLUDE THE EXPERT TESTIMONY OF MICHAEL BERRYMAN


       Defendant,                                                               , submits the

following Response to the Motion to exclude the expert testimony of Michael Berryman

 Mr.                  filed by Plaintiffs, Patrick Pete Stover and Sheri Lynn Stover

                    respectfully requests that said Motion be denied.

                          ARGUMENTS AND AUTHORITIES



                                                   FED. R. EVID. 702. The Rule states:

             A witness who is qualified as an expert by knowledge, skill,
             experience, training, or education may testify in the form of an
             opinion or otherwise if:

                (a)
                    knowledge will help the trier of fact to understand
                    the evidence or to determine a fact in issue;
                (b) the testimony is based on sufficient facts or data;
                (c) the testimony is the product of reliable principles
                    and methods; and
                (d) the expert has reliably applied the principles and
                    methods to the facts of the case.
          Case 5:17-cv-01002-D Document 78 Filed 10/08/18 Page 2 of 13




FED. R. EVID. 702. To be admissible, expert testimony must be both relevant and reliable.

Richardson v. Watco Cos., Inc., CIV-10-0047-HE, 2011 WL 12842517 *1 (W.D. Okla.

April 29, 2011).

       PROPOSITION I:           MR. BERRYMAN IS QUALIFIED TO
                                PROVIDE      AN   EXPERT  OPINION
                                REGARDING THE TOPICS IDENTIFIED IN
                                HIS RULE 26 REPORT.

       Plaintiffs assert Mr. Berryman is not qualified to testify regarding insurance industry

standards or practices. They accurately note that Mr. Berryman is not a licensed insurance

adjuster and has never adjusted claims. (See                                  Mr. Berryman,

p. 5 [Doc. No. 76].) State Farm agrees that Mr. Berryman is not qualified to offer an

opinion concerning the standards to which an insurance company and/or its adjusters are

held. Nevertheless, Mr. Berryman is eminently qualified to provide his expert opinion



construction/restoration industry standards.

proffered testimony is both relevant and reliable.

       Plaintiffs complain that Mr. Berryman

regarding insurance industry standard practices[,] and he often describes how he believes

                                                     See                                  Mr.

Berryman, pp. 4-5 [Doc. No. 76].) This is a blatant mischaracterization of Mr. Berryman

Rule 26 Report.      In fact, Mr. Berryman                                                   s

restoration industry standards and practices.        Mr. Berryman is qualified to testify

concerning these standards because he has worked as a restoration contractor for


                                               2
          Case 5:17-cv-01002-D Document 78 Filed 10/08/18 Page 3 of 13




approximately 40 years. (See Berryman Report, pp. 1-3, EXHIBIT 1.) His wealth of

experience in this area imbues his expert opinions with reliability so as to warrant

submission to the jury.

                                                                    Mr. Berryman

Report to which they object:

              1.
                   methodology and format routinely used by insurance
                   carriers and restoration contractors to estimate the cost
                   for restoring property damages 1

              2.                                                  . . . industry


              3.    Any additional needed work that might arise during the
                   restoration process would customarily be added by
                   supplemental estimate as this is the industry common
                   practice

              4.    State Farm appears to have inspected the property for
                   damages using common practices

              5.    In an industry standard manner State Farm sent the Gendill
                   and Swyden reports to Heesch for review and comment.

(See Berryman Report, pp. 11-12, 14, 16, EXHIBIT 1 (emphasis added).) All of these

quotations relate directly to the standards utilized in the restoration construction industry.

As Mr. Berryman makes clear in his Rule 26 Report, restoration construction work is



1

included herein to provide the Court a clearer picture of Mr.

approach utilized by Plaintiffs expert, Kevin Hefley, who owns Dason Fire & Water
Restoration, Inc. Dason is a construction/restoration contractor not an insurer.
Although Plaintiffs claim this opinion is aimed at insurance industry standards, this is
simply not the case.
                                              3
         Case 5:17-cv-01002-D Document 78 Filed 10/08/18 Page 4 of 13




interwoven with various insurance matters, including payment by the carrier for the work

to be done:

              In the course of my career as a general contractor my firm has
              provided property restoration services on hundreds of
              structures, including residential homes that have been damaged
              by tornadic events. The property damages were covered by
              insurance policies issued by at least twenty (20) different
              insurance carriers. . . . In the regular course of business I
              estimate the construction cost and outline the scope of work

              property restoration.

              I have for the last seventeen (17) years utilized Xactimate, a
              computerized estimating program, to determine the estimated
              cost of property damage restoration.[] I interface with
              insurance professionals and have developed a keen
              understanding of the customary means, methods and pricing
              for the restoration of damaged real property.

              On more than 1,000 occasions, my firm has been hired as a
              consultant by property owners, property management
              companies, insurance carriers and others to inspect and render
              opinions on the nature and extent of property damages as well
              as the anticipated cost of their repair.

(See Berryman Report, pp. 2-3, EXHIBIT 1 (emphasis added).)           Indeed, restoration



industry. (See Berryman Report, p. 15, EXHIBIT 1.)

      Restoration construction work often intersects with the insurance industry.

Accordingly, Mr. Berryman has extensive experience dealing with adjusters, Xactimate,

determining the scope of a loss, and determining what repairs are reasonably necessary to

remediate a damaged structure. As this Court has recognized, questions of construction




                                            4
           Case 5:17-cv-01002-D Document 78 Filed 10/08/18 Page 5 of 13




and/or remodeling practices are not totally divorced from the insurance industry, and Mr.

Berryman is qualified to provide an expert opinion thereon.

       In Hammer v. State Farm Fire & Casualty Co., CIV-11-00157-HE, 2012 WL

12861115 (W.D. Okla. Aug. 23, 2012), Mr. Berryman was retained as an expert witness in

an insurance dispute before this Court.     The opinions sought to be introduced into

                (1) that whether a general contractor is needed on a particular restoration

project depends on the nature and complexity of the needed repairs, and (2) that in the

circumstances existing in [Hammer], a general contractor was unnecessary.        Id. at *1.

The plaintiffs sought the exclusion of Mr. Berryman

background is in the construction industry rather than insurance adjusting or the insurance



Id. This                              Daubert motion and rejected those arguments:

              The court is unpersuaded.         As the court [previously
              recognized], defendant was obliged to tender to plaintiffs, at
              the time of the initial estimate of damage, an amount
              representing the actual cash value of the loss. That amount
              represents those costs likely to be incurred in replacing the
              covered loss. Whether the costs of a general contractor were
                                         is not exclusively an insurance
              question, but necessarily involves consideration of the
              underlying circumstances grounded in the actual repairs or
              repair process. Stated otherwise, the question of whether an
              adjustor has accurately predicted, at the time of the initial
              estimate, the costs likely to be incurred cannot be divorced
              from the factors actually determining those costs. In any
              event, in the circumstances of this case, the court concludes
              the pertinent inquiry is as much a question of construction
              and/or remodeling practice as it is one of insurance practice
              and that Mr. Berryman is qualified to offer the opinions
              involved here.


                                             5
          Case 5:17-cv-01002-D Document 78 Filed 10/08/18 Page 6 of 13




Id. (citations omitted) (underlining in original) (emphasis added).

       In the present matter, Mr. Berryman was retained to provide opinions concerning



                                                                                he damages




reliability and adequacy of its $623,020.03 dwelling damage estimate, dat

                                                                      t]he common standards

and customary practices employed in the property damage restoration industry           See

Berryman Report, pp. 4-5, EXHIBIT 1 (emphasis added).)

       Plaintiffs incorrectly claim that Mr. Berryman

related to the insurance industry. They are not. The central issue in this case is whether

State Farm breached the Policy by failing to pay Plaintiffs an adequate amount to repair or



Judgment, Plaintiffs were entitled to receive the lesser of the cost to repair the Dwelling

and the cost to completely replace it. (See                                 Partial Summary



whether the Dwelling was capable of being repaired, and (2) if the Dwelling was capable

of being repaired, whether the cost of such repairs was less than the cost of total

replacement.

       State Farm originally estimated the ACV of the cost to repair the Dwelling to be

$589,116.71. Plaintiffs dispute that this was an adequate payment under the Policy, and

                                             6
            Case 5:17-cv-01002-D Document 78 Filed 10/08/18 Page 7 of 13




                                                        its amounts to bad faith. State Farm

thus retained Mr. Berryman

methods and the reliability of its initial estimate based on the information available to it at

that time. (See Berryman Report, pp. 4-5, EXHIBIT 1.)

       Mr. Berryman

in the restoration construction industry.      While the restoration construction industry

intersects with the insurance industry in many ways, Mr. Berryman                   nions are

nonetheless premised on more than 40 years of experience performing restoration

construction services. The projects on which Mr. Berryman and his firm have worked

                                                                                      different

                       See Berryman Report, p. 2, EXHIBIT 1.) The fact that insurance

carriers paid for these restoration projects does not change the fact that Mr. Berryman and

his firm worked as the general contractor for these projects. He is not an adjustor, but the

very nature of his restoration

professionals and . . . develop[] a keen understanding of the customary means, methods

and pricing for the restoration of damaged real propert          See Berryman Report, p. 3,

EXHIBIT 1.)

       Mr. Berryman

estimated                                            See Berryman Report, p. 3, EXHIBIT 1.)

The mere fact that insurance adjustors also use Xactimate does not change the reality that

Mr. Berryman                                                                                He

is also eminently qualified to opine that (1) the Dwelling could have been restored using

                                              7
         Case 5:17-cv-01002-D Document 78 Filed 10/08/18 Page 8 of 13




restoration construction industry standard practices, and (2) the Dwelling did not need to

be razed and rebuilt from the ground up. (See Berryman Report, p. 11, EXHIBIT 1.) Mr.



jury in accordance with FED. R. EVID. 702.

      Finally, Mr. Berryman is qualified to testify concerning the industry standard

practice of generating supplemental estimates to address new damages discovered one

remediation has begun. During his deposition, Mr. Berryman testified:

             Q:     So you said that your company could come in and do
                    the restoration work just being paid for by State
                                                       e to its preloss
                    condition?

             A:     Yes, based -- based on - - now, I guess I need to ask you
                    what -- what time frame, then or now or --

             Q:

                    been abl
                    paid to them by State Farm?

             A:     Well, best way for me to answer that would be to answer
                                                                         --

                    you do this s

                    And then I --                                     --
                    part of the operating procedure in our business, then I
                                                           er had a project

                    needed to be added to the estimate, either something that
                    was missed, something that was miscalculated,

                                             emental estimates in this.

                    So if you were asking me today, would you go out there


                                             8
          Case 5:17-cv-01002-D Document 78 Filed 10/08/18 Page 9 of 13




                     would also say in performance of the work, once the




                     do XYZ, then I -- I would estimate that for the
                     policyholder and submit it to the carrier and get that
                     approved.

              Q:


              A:     Yes.

(See Depo. of Michael Berryman, pp. 107-08, EXHIBIT 2.) The creation of supplemental

estimates is standard operating procedure in the restoration construction industry, and Mr.

Berryman is qualified to testify as such.

       As demonstrated above, the very nature of restoration construction work oftentimes

implicates the involvement of insurance companies and estimates created by individual

adjustors. At the core of this litigation,                                            , are

questions pertaining to the repairability of Dwelling and the cost thereof. What was true

in Hammer is also true in this case          the pertinent inquiry is as much a question of

construction and/or remodeling practice as it is one of insurance practice[,] and . . . Mr.

Berryman is qualified to offer the opinions involved here        Id. His testimony is both

relevant and reliable in accordance with FED. R. EVID. 702 and Daubert. Therefore,




                                               9
          Case 5:17-cv-01002-D Document 78 Filed 10/08/18 Page 10 of 13




        PROPOSITION II:          MR.
                                 THE CONDITION OF THE I-JOISTS IN THE
                                 DWELLING IS RELIABLE.

        Plaintiffs                                  opinion regarding the condition of the I-

joists in the Dwelling is unreliable.     In support of this proposition, they claim Mr.

                                                   -joists because he did not use a ladder to

observe them from a closer distance. (See                                      Mr. Berryman,

p. 7 [Doc. No. 76].) Without offering any evidence in support, Plaintiffs summarily

                                             -Joists requires a ladder, as I-Joists are part of

                          See                                  Mr. Berryman, p. 7 [Doc. No.

76].)



condition of these I-joists. It simply states as follows:

               The licensed engineers who viewed the damage in the first
               sixty (60) days following the loss acknowledged that, although
               engineered joists in the kitchen were water stained, there was
               no indication that their load bearing capacity was reduced.

               In the event further degradation occurred (presumably due to
               exposure to the elements) Heesch recommended additional
               investigation would be required. Such additional inspections
               are commonplace in the industry.

               If the structural capacity of the . . . engineered joists [is]

               failure to begin the restoration of the work.

               At any rate, my experience suggests that in the event these
               components were found to be in need of replacement they
               would have been added to the scope of work in a supplemental
               estimate.


                                              10
         Case 5:17-cv-01002-D Document 78 Filed 10/08/18 Page 11 of 13




(See Berryman Report, pp. 9-10, EXHIBIT 1 (emphasis added).) As the Court can see, Mr.

Berryman has never attempted to offer an opinion concerning his visual inspection of the

I-joists. Rather, he concluded that if the I-Joists had deteriorated since the original

inspections of the Dwelling, such degradation was likely due to an extended exposure to



concluded that if

been added to the scope of work in a s                        See Berryman Report, pp.

9-10, EXHIBIT 1.) Mr. Berryman did not need to view the I-joists from a ladder in order

to arrive at these conclusions.



                                                                    -joists is unreliable

                                  -                                       See

Motion to Exclude Mr. Berryman, p. 8 [Doc. No. 76].) Mr. Berryman did not conduct

such testing, and State Farm does not dispute that no such testing was ever performed.

However, if the failure to test the I-

then any opinions concerning the I-                                   mseyer, should be

excluded for the same reason.

                                         CONCLUSION

       Mr. Berryman possesses a wealth of knowledge regarding the restoration

construction industry. This knowledge has been acquired through approximately 40 years

of experience. As the Court can see, this industry does intersect with the insurance

business in some respects. Nevertheless,

                                             11
         Case 5:17-cv-01002-D Document 78 Filed 10/08/18 Page 12 of 13




experience is his work as a general contractor   making him eminently qualified to testify

concerning the estimate- and construction-related subjects involved in this case.

       Despite Plaintiffs arguments to the contrary, Mr. Berryman has formulated opinions

which are well within his realm of expertise. These opinions relate to the nature and extent

of the damages to the Dwelling,

under Coverage A of the Policy, whether the Dwelling should have been repaired or

completely destroyed and rebuilt, the reports of the other experts in this matter, and the

common standards and customary practices within the restoration construction industry.



                                                                  See

Exclude Mr. Berryman, p. 6 [Doc. No. 76].)

       Mr. Berryman is qualified to testify about the subjects identified in his Rule 26

Report. Moreover, his proffered testimony is relevant and reliable to the issues presented

in this case. Therefore, State Farm respectfully

Motion to exclude his expert testimony.




                                            12
         Case 5:17-cv-01002-D Document 78 Filed 10/08/18 Page 13 of 13




                                                Respectfully submitted,


                                                s/ Jace T. White
                                                Jeffrey A. Curran, OBA # 12255
                                                Lance E. Leffel, OBA # 19511

                                                Jace T. White, OBA # 32892
                                                GABLEGOTWALS
                                                One Leadership Square, 15th Floor
                                                Oklahoma City, Oklahoma 73102-7101
                                                Telephone: 405-235-5500
                                                Facsimile: 405-235-2875
                                                Email:       jcurran@gablelaw.com
                                                             lleffel@gablelaw.com
                                                             jkrattiger@gablelaw.com
                                                             jwhite@gablelaw.com
                                                ATTORNEYS FOR DEFENDANT,
                                                  STATE FARM FIRE AND
                                                  CASUALTY COMPANY




                            CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2018, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

      Jeffrey A. Curran
      John M. Krattiger
      Lance E. Leffel
      Mathew M. McGrew
      Michael D. McGrew
      Robin D. McGrew

                                                s/ Jace T. White
                                                For the Firm




                                           13
